Citation Nr: 0808616	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  05-09 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than February 11, 
2000, for a 100 percent rating for post-traumatic stress 
disorder.  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1968 to July 
1970, including honorable combat service in the Republic of 
Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In light of the Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007), 
proper notification is necessary.

Particularly, the record does not show that in accordance 
with 38 C.F.R. § 3.159(b) the veteran has been notified in a 
letter of any information or evidence that is necessary to 
establish entitlement to an earlier effective date for an 
increased rating claim.  See 38 C.F.R. § 3.400(o)(2) 
(earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if claim is received 
within 1 year from such date, otherwise, date of receipt of 
claim).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
letter that informs him of the 
information and evidence needed to 
substantiate and complete his claim for 
entitlement to an effective date earlier 
than February 11, 2000, for the award of 
a 100 percent rating for post-traumatic 
stress disorder.  The RO should inform 
the veteran which information and 
evidence, if any, that the veteran is to 
provide to VA, and which information and 
evidence, if any, that VA will attempt 
to obtain on behalf of the veteran.  The 
letter should also advise the veteran to 
submit any additional evidence that may 
pertain to the claim.  

2.  When the requested development has 
been completed, the case should be 
reviewed on the basis of any additional 
evidence.  If the benefits sought are 
not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  


The purpose of this REMAND is to cure a procedural defect and 
the Board, at this time, does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




 Department of Veterans Affairs


